Ames, J.
It was decided in Mitchell v. Green, 10 Met. 101, that this court had no jurisdiction in equity of a suit for the redemption of land sold for the payment of taxes. According to *187the statutes in force at the date of that decision, the only mode in which the owner of land so sold could redeem it was by paying or tendering to the purchaser, or his heirs or assigns, within two years from the day óf sale, the sum paid by him, with ten per cent, interest and all necessary intervening charges. Rev. Sts. e. 8, § 32. Provision was afterwards made for extending the period of redemption, in certain cases, to two years from the time when the owner first had actual notice of the sale. Gen. Sts. c. 12, § 36. Thus, if the plaintiff’s land had been assessed to a person who was a mere tenant or occupant of the premises, and not the rightful owner, her right of redemption by payment or tender would continue until the expiration of two years from April 1, i370, the day alleged in her bill, and admitted by the demurrer, to be the time when she first had actual notice of the sale.
The right to maintain a bill in equity in order to redeem the land was first given by St. 1856, c. 239, § 4. This, however, is merely a cumulative or additional remedy, and, in order to be of any avail to' her, should have been sought within five years from the sale. Gen. Sts. c. 12, § 42. It is impossible to interpret this provision of the statute otherwise than as an imperative limitation of the time within which the bill must be filed. We see no ground on which it can be claimed that the time is to be reckoned from the first actual notice of the sale. As the bill in this case was not filed within the time expressly limited by the statute, it is clear that she must be left to her other statutory remedies, and cannot obtain relief in equity. It follows, therefore, that we must order her Bill dismissed, with costs.